Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Yemco Fuel Inc.
d/b/a Marathon,

Respondent.

Docket No. C-14-53
FDA Docket No. FDA-2013-H-1264

Decision No. CR3046
Date: December 23, 2013
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Yemco Fuel Inc. d/b/a Marathon, alleging facts
and legal authority sufficient to justify the imposition of a civil money penalty of
$500. Respondent did not timely answer the Complaint, nor did Respondent
request an extension of time within which to file an answer. Therefore, I enter a
default judgment against Respondent and order that Respondent pay a civil money
penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold cigarettes to minors and failed to verify that the cigarette purchasers were of
sufficient age, thereby violating the Federal Food, Drug, and Cosmetic Act (Act)
and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil
money penalty of $500.

On October 30, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Marathon, an establishment that sells tobacco products
and is located at 4111 East 7 Mile Road, Detroit, Michigan 48234.
Complaint §[ 3.

¢ On January 25, 2013,' an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of
Newport Box 100s cigarettes ... at approximately 5:05 PM ET[.]” The
inspector also noted that “the minor’s identification was not verified before
the sale... on January 25, 2013... .” Complaint § 10.

e On February 7, 2013, CTP issued a Warning Letter to Marathon explaining
that the inspector’s January 25, 2013 observations constituted violations of
regulations found at 21 C.F.R. § 1140.14(a) and (b)(1). In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violations. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

*CTP states “an FDA-commissioned inspector observed violations at the
establishment on January 25, 2012.” Complaint § 10. Elsewhere in that
paragraph, CTP states that the violations occurred on January 25, 2013. I infer
that CTP meant to state that the FDA-commissioned inspector observed the
violations on January 25, 2013.
e¢ On February 16, 2013, an unidentified person responded in writing to the
Warning Letter on Respondent’s behalf. “This person stated that the
establishment is conscientious and deeply concerned about the violation
and cannot figure out how it happened.” Complaint § 11.

e On May 25, 2013, FDA-commissioned inspectors documented additional
violations of 21 C.F.R. Part 1140 during another inspection of
Respondent’s establishment. The inspectors noted that “‘a person younger
than 18 years of age was able to purchase a package of Newport Box 100s
cigarettes ... at approximately 9:36 AM[.]” The inspectors also noted that
“the minor’s identification was not verified before the sale . .. on May 25,
2013....” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than
18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means
of photo identification containing the bearer’s date of birth, that no cigarette
purchasers are younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on January 25, 2013, and May
25, 2013, when its staff sold cigarettes to minors. Respondent also violated 21
C.F.R. § 1140.14(b)(1) on those same dates when its staff did not verify, by
checking the cigarette purchasers’ photographic identification, that the cigarette
purchasers were 18 years of age or older. Therefore, Respondent’s actions and
omissions on two separate occasions at the same retail outlet constitute violations
of law that warrant a civil money penalty. Accordingly, I find that a civil money
penalty of $500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

